~

~

Case 2:19-cv-00511-RBS-LRL Document 18 Filed 07/22/20 Page 1 of 2 PagelD# 131

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
DEBORAH MILTIER REDMON,
Plaintiff,
Vv. ACTION NO. 2:19cv511

ANDREW SAUL,
Commissioner OF Social Security,

Defendant.

FINAL ORDER

This matter comes before the court on Defendant’s Motion to
Dismiss the Plaintiff’s case for failure to prosecute her claim,
with a memorandum in support and a Roseboro Notice.
ECF Nos. 13-15.

On December 4, 2019, this matter was referred to United
States Magistrate Judge Lawrence R. Leonard, pursuant to the
provisions of 28 U.S.C. § 636(b) (1) (B) and Federal Rule of Civil
Procedure 72(b), to conduct hearings, including evidentiary
hearings, if necessary, and to submit to the undersigned
district judge proposed findings of fact, if applicable, and
recommendations for the disposition of the matter. ECF No. 10.

The United States Magistrate Judge's Report and
Recommendation (“R&R”), was filed on June 29, 2020. ECF No. 17.

The R&R recommends that Defendant’s Motion to Dismiss be
Case 2:19-cv-00511-RBS-LRL Document 18 Filed 07/22/20 Page 2 of 2 PagelD# 132

granted, the decision of the Commissioner be affirmed, and the
matter be dismissed.

By copy of the R&R, the parties were advised of their right
to file written objections to the findings and recommendations
made by the Magistrate Judge within fourteen (14) days of the
date of service of the R&R to the objecting party. Id. at 2-3.
No objections were filed.

The court, having reviewed the record in its entirety, does
hereby ADOPT AND APPROVE IN FULL the findings and
recommendations set forth in the Magistrate Judge’s R&R, filed
on June 29, 2020. Accordingly, Defendant’s Motion to Dismiss is
GRANTED; the decision of the Commissioner is AFFIRMED: and this
matter is DISMISSED pursuant to Federal Rule of Civil Procedure
41(b).

The Clerk shall enter judgment in favor of Defendant and
close the case on this court’s docket. The Clerk is DIRECTED to
send a copy of this Final Order to the Plaintiff and counsel for
the Defendant.

Ist ?

IT IS SO ORDERED. Rebecca Beach Smith ”
Senior United States District Judge

 

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

July 2 , 2020
